Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153340                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153340
                                                                    COA: 323903
                                                                    Saginaw CC: 13-038695-FC
  REUBEN RAUL MARTINEZ, SR.,
           Defendant-Appellant.

  _________________________________________/


         On order of the Court, the application for leave to appeal the January 19, 2016
  judgment of the Court of Appeals is considered. We DIRECT the Saginaw County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. In particular, we direct the prosecutor to address whether the trial
  court erred by imposing 20-year maximum sentences for each of the defendant’s two
  second-degree criminal sexual conduct convictions, where the statutory maximum
  sentence was 15 years. MCL 750.520c(2)(a).

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2016
           s1026
                                                                               Clerk